Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “pin” (cl. 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.

Claim Objections
Claim 1 is objected to because of the following informalities:  typo: “garins,” “the the base.”  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In re cl. 1:
The following phrases are unclear “conveyor belts that the grains,” “feeder topped and the discharge tube.”  
The “thereof” in the following is unclear what it refers back to: “an advance direction thereof.”

Claim 1 recites the limitation "the transfer conveyor belt."  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelbourne et al (5419107), in view of Marler (2007/0238565).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Shelbourne teaches the claimed invention, except as noted:

“(2) This invention relates to crop strippers for detaching harvesting crops from standing plants. Such strippers are well known as a means of stripping grain from the heads of cereal crops such as wheat, barley, oats and rice but they can also be used to harvest crops such as peas, or to strip leaves, young shoots or blossom, for example, from the stems of crops.”
“(4) Apparatus of this type is known from WO86/01972, EP 241276, WO88/04885and WO88/05626 each of which the use of a toothed stripper drum to strip the portions to be harvested from the plants, the stripped material being fed to a conveying auger. These earlier disclosures all contain examples which suggest that the drum can feed the material directly to the auger or to a belt conveyor which in turn feeds the auger. In practice the former arrangement has not been found to be viable, however, and it is now conventional to interpose a belt conveyor between the stripper drum and the auger.”
[AltContent: textbox (Feeder house)][AltContent: textbox (Front cover)][AltContent: textbox (Back cover)][AltContent: arrow]
[AltContent: textbox (comb)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Back wall)][AltContent: textbox (base)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    464
    790
    media_image1.png
    Greyscale


1. A harvest head (fig 1), having a device to remove grains from plants to be harvested a device to transfer harvested grains to a feeder and to a discharge tube, 

the harvest head comprising: 

a support structure having a base, a back wall, a back cover, a front cover, and lateral fingers (it is obvious the harvester header shown includes sides/lateral fingers; the hood includes front, back cover portion; a base & rear wall is also obvious parts of the header);

wherein said harvest head includes a comb mounted on an axis on which the comb rotates pulling the grains off a stem (radial teeth 4);

Although, Shelbourne teaches that it is conventional to use belt conveyors, prior to a feeder, however the details of the otherwise well known draper header is not shown, as claimed below:

wherein said harvest head combines the comb with convergent conveyor belts that the grains and transfer them against an underside face of the back cover and an underside face of the front covers; 
wherein the convergent conveyor belts carry the grain to a transverse conveyor belt, 
the transfer conveyor belt introduce the grains into the feeder topped and the discharge tube; 
wherein the transverse conveyor belt has a plurality of projections arranged perpendicular to an advance direction thereof; and 

Marler (2007/0238565) teaches a conventional header having conveyors belts (lateral & mid) & projections (figs 2, 3).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the header of Shelbourne with the teachings of Marler, because it would not have been outside the skill that harvester draper belt headers are conventional and extremely well known to be used over platform type headers (such as, the one shown by Shelbourne in figs 1, 2).


The choice of material is not discussed in Shelbourne, as claimed:

wherein the convergent conveyor belts and the transverse conveyor belt are bands made of composites, 
wherein the base, the back wall, the back cover, the front cover, the lateral fingers, and the feeder are made of composite.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a material such that the belts, base, the back wall, the back cover, the front cover, the lateral fingers, and the feeder made of composite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

The selection of a known material for a particular purpose is within the level of ordinary skill in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
In this case the belts, base, the back wall, the back cover, the front cover, the lateral fingers, and the feeder be selected from any known material, including “composite” or “carbon fiber” (in re cl. 4) material.


2. The head, according to claim 1, wherein ends of the bands of the convergent conveyor belts and the transverse conveyor belt are joined with a pin (obvious that the combination belts include a pin or roller).

3. The head, in accordance with claim 1, wherein on the back and the front covers and projecting into the head there is a reinforcement made of composites.

To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2). 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. 
Consequently, the following is deemed to be "well known": to use a reinforcement; 
With respect to the selection of the material, see claim 1.


4. The head, according to claim 1, the convergent conveyor belts, the transverse conveyor belt, the base, the back wall, the back cover, the front cover, the lateral fingers, and the feeder are made of carbon fiber (addressed in claim 1).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Shelbourne (6315659) teaches a stalk stripper (102) and conveyor belt (116) combination (fig 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671